Motion to instruct the stenographer to furnish a copy of the stenographic minutes of the proceedings at which defendant was convicted and sentenced. It does not appear that an appeal is pending from the judgment of conviction. There is an appeal pending from an order denying an application in the nature of coram, nobis, which was made without a hearing. The papers upon that appeal may be perfected without a copy of the minutes of the original proceedings. Motion denied. Time to perfect appeal is enlarged to the September, 1956, Term of this court. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.